Hoyt, J.
(concurring). — I agree with the majority of the court that the judgment should be reversed. But I cannot thus agree as to the disposition of the case. I think that the plaintiff, having specifically stated in his complaint *124that he brought his action on a certain section of the code, and claimed damages thereunder, should be bound by such statement, and that therefore the cause of action stated in the complaint in this suit was one of damage to lands, and should have been brought in Pierce county, and that the court below should be directed to dismiss the action.